Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 29, 2007 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to TrueYou.Com Inc. (Exact name of registrant as specified in its charter) Delaware 000-51158 13-4024017 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 232 Madison Ave, Suite 906 New York, NY (Address of principal executive offices) (Zip Code) (212)500-5150 (Registrants telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for at least the past 90 days. Yes [] No [ X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [x] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [x] APPLICABLE ONLY TO CORPORATE ISSUERS The number of shares of common stock, par value $0.001 per share, outstanding as of January 11, 2008 was 18,388,557. TABLE OF CONTENTS Page PART I FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements Condensed Consolidated Balance Sheets as of September 29, 2007 (unaudited) and June 30, 2007 1 Condensed Consolidated Statements of Operations (unaudited) for the three months ended September 29, 2007 and September 30, 2006 2 Condensed Consolidated Statements of Cash Flows (unaudited) for the three months ended September 29, 2007 and September 30, 2006 3 Notes to Condensed Consolidated Financial Statements 4 Item 2. Managements Discussion and Analysis of Financial Condition and Results of Operation 22 Item 3. Quantitative and Qualitative Disclosures about Market Risk 29 Item 4. Controls and Procedures 30 PART II OTHER INFORMATION Item 1. Legal Proceedings 31 Item 6. Exhibits 32 SIGNATURES 33 EXHIBIT INDEX PART I. FINANCIAL INFORMATION Item 1. Financial Statements TrueYou.Com Inc. Condensed Consolidated Balance Sheets As of September 29, June 30, In thousands, except share and per share amounts (Unaudited) Assets: Current assets: Cash and cash equivalents $ 89 $ Restricted cash, current portion Accounts receivable, net 5 Inventories, net Other current assets Total current assets Property and equipment, net 37 52 Other assets Deferred financing costs, net Other intangibles, net 46 49 Total assets $ $ Liabilities and Shareholders' deficit: Liabilities: Current liabilities: Accounts payable $ $ Accrued expenses and other current liabilities Liabilities related to discontinued operations Total current liabilities Convertible securities Senior debt (net of discount of $6.3 and $6.8 million and prepaid interest of $6.8 and $8.1 million as of September 29, 2007 and June 30, 2007, respectively) Deposit - Sephora Total liabilities Commitments and contingencies Shareholders' deficit: Common stock, par value $0.001, authorized 20,000,000; issued and outstanding 18,388,557 and 16,756,438 as of September 29, 2007 and June 30, 2007, respectively 18 17 Additional paid-in capital Accumulated deficit ) ) Total shareholders' deficit ) ) Total liabilities and shareholders' deficit $ $ The accompanying notes are an integral part of the condensed consolidated financial statements 1 TrueYou.Com Inc. Condensed Consolidated Statements of Operations (unaudited) 3 Months Ended Restated In thousands, except share and per share amounts September 29, September 30, Revenues $ $ Cost of revenues, net Gross margin Stock based compensation expense - Selling, general and administrative expenses Depreciation and amortization 27 91 Total operating expenses Operating loss ) ) Interest expense, net Registration rights penalties - Unrealized (gain) loss on convertible securities ) Income (loss) from operations before income tax provision and discontinued operations ) Income tax provision (benefit) - - Income (loss) from operations before discontinued operations ) Discontinued operations: Loss from operations - ) Net income (loss) ) Dividends on preferred stock - Net income (loss) applicable to common shareholders $ ) $ Basic income (loss) per common share: Continuing operations $ ) $ Discontinued operations $ - $ ) Net income (loss) $ ) $ Diluted income (loss) per common share: Continuing operations $ ) $ Discontinued operations $ - $ ) Net income (loss) $ (0.21 ) $ 1.18 Weighted average common shares outstanding, basic 18,086,970 14,995,513 Weighted average common shares outstanding, diluted 18,086,970 20,000,000 The accompanying notes are an integral part of the condensed consolidated financial statements 2 TrueYou.Com Inc. Consolidated Statements of Cash Flows (Unaudited) Three Months Ended In thousands September 29, September 30, Cash flows from operating activities: Net income (loss) $ ) $ Adjustments to reconcile net income (loss) to net cash used in operating activities: Depreciation and amortization 27 Loss on disposals - Reserve for customer allowances Amortization of deferred financing costs 77 77 Amortization of debt discount Stock based compensation expense - Non-cash interest expense Unrealized loss (gain) on convertible securities ) Changes in operating assets and liabilities: Inventories ) ) Accounts receivable ) ) Other current assets ) Other assets 14 ) Accounts payable ) ) Accrued expenses and other current liabilities ) Customer advances - 67 Other long term liabilities - ) Net cash used in operating activities ) ) Cash flows from investing activities: Capital expenditures (9 ) ) Release of restricted cash 65 Net cash provided by (used in) investing activities ) Cash flows provided by financing activities: Proceeds of issuance of debt - Repayment of long term debt - ) Loan fees - ) Net cash provided by financing activities - Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents - beginning of period Cash and cash equivalents - end of period $ 89 $ Supplemental cash flow information Non-cash financing activities: Preferred stock dividends, net of preferred stock forfeitures $ - $ Warrants exercise effected through a cashless exercise 1 - Converted senior debt to subordinated debt - Warrants issued with debt - The accompanying notes are an integral part of the condensed consolidated financial statements 3 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Unless otherwise indicated: references in these Notes to TrueYou refer to TrueYou.Com Inc.; references to KAAI refer to Klinger Advanced Aesthetics, Inc. and its consolidated subsidiaries; references to the Company, refer to TrueYou.Com Inc. and its consolidated subsidiaries (including KAAI); and the terms fiscal quarter and three months in this Quarterly Report on Form 10-Q refer to the quarter ended September 29, 2007. 1. Basis of Presentation On May 7, 2007, the Company entered into a Purchase and Sale Agreement pursuant to which it sold all of its spa/salons to GK Acquisition LLC, an unaffiliated third party (see Note 3). The consolidated financial statements presented herein include the results of operations for the spas/salons in discontinued operations for all periods presented. The Company has developed a skin care line of products (Cosmedicine or Cosmedicine) which is being distributed through Sephora USA (Sephora), Home Shopping Network (HSN), JCPenney, and Sephoras and HSNs respective websites. The Company is the owner of the Cosmedicine trademark. As of December 19, 2007 the Company had 20 employees. The consolidated financial statements presented herein pertain to the Company and its subsidiaries (including KAAI). All significant intercompany accounts and transactions have been eliminated in consolidation. Before the sale of the stores / salons, the Company had considered that it operated in one segment for spa and salon domestic operations and Cosmedicine operations. After completion of the sale of the stores / salons, the Companys remaining operation is its Cosmedicine line of products. The accompanying condensed consolidated financial statements included herein have been prepared by the Company pursuant to the rules and regulations of the Securities and Exchange Commission for interim financial information. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included. Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statement presentation and should be read in conjunction with the Companys audited consolidated financial statements and related footnotes thereto for the fiscal year ended June 30, 2007 included in the Companys Annual Report on Form 10-K filed with the Commission on November 20, 2007. The results of operations for the thirteen weeks ended September 29, 2007 are not necessarily indicative of results of operations to be expected for the entire fiscal year. The Company follows the standard fiscal year of the retail industry, which is a 52 or 53 week period, with the end of a period being the closest Saturday to the end of a month. Going Concern Disclosure: The accompanying financial statements have been prepared on the going concern basis which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business. Since its inception, the Company has experienced operating losses and negative cash flow from operations. As of September 29, 2007, the Company has an accumulated deficit of $95.7 million and a working capital deficiency of $5.3 million. These factors raise substantial doubt about the Companys ability to continue as a going concern. The Companys ability to continue as a going concern is ultimately dependent on its ability to increase sales and reduce expenses to a level that will allow it to operate profitably, sustain positive operating cash flows, raise additional capital, and make required debt payments. There have been no adjustments to the financial statements to reflect the outcome of this uncertainty. The Company has had several recent financings, with the most recent being completed on May 7, 2007. There is 4 no assurance that the recent financings will be sufficient to fund operations until sales and profitability improves such that the Company is able to operate from internally generated cash flows. 2. Summary of Significant Accounting Policies Use of Estimates In preparing the consolidated financial statements, management is required to make estimates and assumptions that affect the reported amounts in the consolidated financial statements and accompanying notes. The more significant management estimates are the valuation of convertible securities, determination of returns and allowances, provisions for inventory obsolescence, and various contingencies. Actual results could differ from those estimates. Changes in facts and circumstances may result in revised estimates, which are recorded in the period in which they become known. Revenue Recognition The Company records revenue from Cosmedicine sales when products are shipped, the price is fixed, and collection is reasonably assured. At the end of each quarter, an accrual is made for anticipated returns due to damages, returns, store testers, and product with limited remaining code life. Comprehensive Income The Company has no significant other comprehensive income items. Therefore the net income of the Company is equal to comprehensive income. Cash and Cash Equivalents Cash and cash equivalents consist of cash and investments with maturities of ninety days or less. Restricted Cash Restricted cash represents cash restricted for use by terms of the existing Senior debt agreement. The Company classifies restricted cash as current or long term based on the date the restriction is expected to lapse or the cash to be used. Accounts Receivable Reserve The Company periodically performs an evaluation of its composition of accounts receivable and expected deductions and establishes an accounts receivable reserve for specific customers. The reserve includes amounts for future deductions related to damaged or obsolete product, product used by retailer customers as testers, and returns. Provisions for these reserves are recorded as a reduction to revenue. As of September 29, 2007 and June 30, 2007, net accounts receivable included reserves of $1.8 million and $1.6 million, respectively, in the Consolidated Balance Sheets. In addition, the Company also has a co-op advertising arrangement with one of its customers, under which disbursements for advertising due to the customer are offset against the receivable from the customer. Provisions recorded for this obligation are reflected as an expense. The following is a summary of the activity related to accounts receivable and related reserve accounts for the three months ended September 29, 2007: 5 In thousands Balance at Charged to Reserve Advertising Balance at Beginning Invoiced Costs and Cash Deductions Deductions End of Period Amounts Expenses Received Applied Applied Other of Period Accounts receivable $ 1,816 $ 2,489 $ - $ (1,363 ) $ (593 ) $ (516 ) $ (60 ) $ 1,773 Accounts receivable reserves (1,619 ) - (411 ) - 593 - (331 ) (1,768 ) Net accounts receivable $ 197 $ 2,489 $ (411 ) $ (1,363 ) $ - $ (516 ) $ (391 ) $ 5 Co-op advertising reserves $ (750 ) $ - $ (338 ) $ - $ - $ 516 $ (136 ) $ (708 ) Inventories Inventories consist principally of Cosmedicine products and components for those products. Inventories are stated at the lower of cost or market on a first-in, first-out basis. Provisions for Inventory Obsolescence The Company records provisions for estimated obsolescence of inventory. The Companys estimates consider the cost of inventory, forecasted demand, the shelf life of the inventory and our historical experience. Property and Equipment Property and equipment are carried at cost, less accumulated depreciation and amortization. Property, equipment and improvements to leased premises are depreciated using the straight-line method over the estimated useful lives of the assets or when applicable, the term of the lease, whichever is shorter. Estimated useful lives generally range from 5 to 15 years for leasehold improvements and 3 to 7 years for fixtures and equipment. Repairs and maintenance expenses, which do not improve or extend the life of the respective assets, are charged directly to expense as incurred. The Company capitalizes all property and equipment purchases in excess of $1,000. The assets and related depreciation and amortization accounts are adjusted for property retirements and disposals with the resulting gain or loss included in the Companys Consolidated Statements of Operations. Fully depreciated assets remain in the accounts until retired from service. Intangible Assets All intangible assets have been assigned an estimated finite useful life, and are amortized on a straight line basis over the number of years that approximate their respective useful lives ranging from two to five years. Measurement of Impairment of Long-Lived Assets and Intangible Assets Subject to Amortization When events and circumstances indicate that assets might be impaired and the undiscounted cash flows estimated to be generated by those assets are less than the carrying amount of those assets, the Company records impairment losses with respect to those assets. The impairment charge is determined based upon the amount by which the net book value of the assets exceeds their estimated fair value. In determining the fair value of the assets, the Company considers market trends, published values for similar assets, recent transactions involving sales of similar assets or 6 quotes from third party appraisers. In making these determinations, the Company also uses certain assumptions, including, but not limited to, the estimated discounted future cash flows expected to be generated by these assets, which are based on additional assumptions such as asset utilization, length of service the asset will be used in the Companys operations and estimated residual values. Advertising Costs The Company expenses advertising costs as incurred. Total advertising costs incurred by the Company were $0.6 million and $0.5 million for the three months ended September 29, 2007 and September 30, 2006, respectively. Debt Issue Costs Debt costs and transaction fees, which are directly associated with the issuance of senior notes, are recorded on the balance sheet as deferred financing costs and amortized (charged to interest expense) using the straight line method over the term of the related notes. Senior notes must be repaid before subordinated notes receive any principal payments. If the senior notes are redeemed, the unamortized debt issuance costs and transaction fees related to the senior notes being redeemed will be charged to expense in that period. Income Taxes The Company provides for federal and state income taxes currently payable, as well as for those deferred due to temporary differences between reporting income and expenses for financial statement purposes versus tax purposes. Deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the carrying amount of assets and liabilities for financial reporting purposes and the amounts used for income tax purposes. Deferred tax assets and liabilities are measured using the enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recoverable or settled.
